1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITIBANK SOUTH DAKOTA, N.A.,

 3       Plaintiff-Appellee,

 4 v.                                                                 NO. 28,838

 5 RICARDO S. GIRON,

 6       Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
 8 Donald C. Schutte, District Judge

 9 Farrell & Seldin
10 James J. Grubel
11 Albuquerque, NM

12 Darren Tallman
13 Albuquerque, NM

14 for Appellee

15 Ricardo S. Giron
16 Las Vegas, NM

17 Pro Se Appellant


18                             MEMORANDUM OPINION

19 CASTILLO, Judge.

20       Plaintiff filed a complaint for money due alleging that Defendant owed it

21 $21,422.64 in credit card debt. [RP 1-3] The court granted summary judgment in
 1 favor of Plaintiff [RP 451] and Defendant appeals. Our notice proposed to affirm.

 2 Defendant has responded with a timely memorandum in opposition.                    The

 3 memorandum does not address all of the issues raised in Defendant’s docketing

 4 statement and addressed in our notice. Issues not addressed in the memorandum in

 5 opposition are deemed abandoned. State v. Johnson, 107 N.M. 356, 358, 758 P.2d

 6 306, 308 (Ct. App. 1988) (stating that when a case is decided on the summary

 7 calendar, an issue is deemed abandoned where a party fails to respond to the proposed

 8 disposition of the issue). We have considered Defendant’s remaining arguments, but

 9 we are not persuaded the analysis in our notice is incorrect. Accordingly, we affirm.

10 DISCUSSION

11 A.     Standard of Review

12        We apply the following standards in reviewing an order granting summary

13 judgment. “Summary judgment is appropriate where there are no genuine issues of

14 material fact and the movant is entitled to judgment as a matter of law. . . . We review

15 these legal questions de novo.” Self v. United Parcel Serv., Inc., 1998-NMSC-046,

16 ¶ 6, 126 N.M. 396, 970 P.2d 582 (citation omitted). “The movant need only make a

17 prima facie showing that he is entitled to summary judgment. Upon the movant

18 making a prima facie showing, the burden shifts to the party opposing the motion to

19 demonstrate the existence of specific evidentiary facts which would require trial on



                                              2
 1 the merits.” Roth v. Thompson, 113 N.M. 331, 334-35, 825 P.2d 1241, 1244-45

 2 (1992) (citations omitted). A prima facie case may be established without affidavits

 3 if, through discovery, it appears that the party opposing summary judgment cannot

 4 factually establish an essential element of his or her case. Blauwkamp v. Univ. of New

 5 Mexico Hosp., 114 N.M. 228, 232, 836 P.2d 1249, 1253 (Ct. App. 1992). Summary

 6 judgment is proper where there is no evidence raising a reasonable doubt that a

 7 genuine issue of material fact exists. Cates v. Regents of the N.M. Inst. of Mining &

 8 Tech., 1998-NMSC-002, ¶ 9, 124 N.M. 633, 954 P.2d 65. A party opposing summary

 9 judgment may not simply argue that evidentiary facts requiring a trial on the merits

10 may exist, “nor may [a party] rest upon the allegations of the complaint.” Dow v.

11 Chilili Coop. Ass’n, 105 N.M. 52, 54-55, 728 P.2d 462, 464-65 (1986).

12 B.     Prima Facie Case

13        In support of the complaint, Plaintiff relied on an affidavit by Kris Dietz, a

14 person employed by one of its subsidiaries. [RP 3, 228] Dietz asserted personal

15 knowledge about Defendant’s account—specifically that Defendant owed $21,422.64.

16 Plaintiff relied on printouts of Defendant’s credit card bills showing Defendant’s

17 name and address. [RP 229-414] Plaintiff relied on documentation showing that

18 Defendant had made payments on the account. [RP 247, 256, 398] Defendant’s

19 signature was on at least one of the documents showing payment. [RP 398] Plaintiff



                                             3
 1 relied on a copy of the credit card agreement. [RP 403-12] Dietz claimed to have

 2 access to and knowledge of these documents. Finally, Plaintiff relied on demand

 3 letters mailed to Defendant. [RP 413-15]

 4        We hold that the affidavit and other documentation submitted by Plaintiff

 5 establish that Defendant incurred credit card charges, was named on the account, and

 6 made payments on the account. They also establish the amount of the unpaid balance.

 7 We conclude that Plaintiff’s evidence was sufficient to make a prima facie showing

 8 that Defendant owed Plaintiff money and that the burden then shifted to Defendant to

 9 demonstrate the existence of specific evidentiary facts which would require trial on

10 the merits. See Roth, 113 N.M. at 334-35, 825 P.2d at 1244-45.

11        Defendant never denied that he was the Ricardo Giron listed on the account,

12 that the charges were incurred by him, or that the payments were made by him.

13 Instead, he raised, and continues to raise, numerous legal contentions about why

14 summary judgment should not have been granted.

15        He contends the court was without subject matter jurisdiction. [DS 5-11] We

16 disagree. “A court has subject matter jurisdiction in an action if the case is within the

17 general class of cases that the court has been empowered, by constitution or statute,

18 to determine.” Marchman v. NCNB Texas Nat’l Bank, 120 N.M. 74, 83, 898 P.2d

19 709, 718 (1995). The district court—as a court of general jurisdiction, see N.M.



                                               4
 1 Const. Art. VI, § 13—has subject matter jurisdiction to decide an action on contract

 2 involving money due. See id. (stating that the district court has jurisdiction over

 3 contract claims).

 4        He also contends that the court was without personal jurisdiction. [DS 11]

 5 Defendant is a resident of Las Vegas, in San Miguel County, so there is personal

 6 jurisdiction.

 7        Defendant filed an affidavit in response to Plaintiff’s motion for summary

 8 judgment. [RP 443-44] Defendant argues that his affidavit is “unrebutted” [MIO 9]

 9 and that it presented an issue of credibility. [MIO 2-6] He argues that where

10 credibility is involved, summary judgment is inappropriate. [MIO 4] He contends

11 that his affidavit precludes summary judgment. While we agree with the general

12 proposition that summary judgment is precluded where there are issues of credibility,

13 we disagree that it applies here. Defendant’s affidavit contains nothing more than

14 denials that Plaintiff has any proof of the debt and consequently raises no issue of fact.

15 See Turner v. Barnhart, 83 N.M. 759, 761, 497 P.2d 970, 972 (1972) (stating that the

16 party opposing summary judgment cannot defeat the motion simply by relying on the

17 bare contention that an issue of fact exists, but must show that evidence is available

18 that would justify a trial on the issue). [RP 443-44] His affidavit asserts that he is

19 “not in receipt” of any document showing that Plaintiff has standing to sue in New



                                               5
 1 Mexico; of any document verifying that he has a contract with Plaintiff; of any

 2 document verifying that Plaintiff can sue anywhere other than federal court; of any

 3 document verifying that he owes Plaintiff money; of any document verifying that

 4 Plaintiff authorized this action or is even aware of it. [RP 443-44] The mere fact that

 5 Defendant filed an affidavit in response to the motion for summary judgment,

 6 asserting that he has not been provided with any proof of the debt or proof related to

 7 standing and jurisdiction, does not ipso facto create a genuine issue for trial.

 8        Defendant also included in his docketing statement an “affidavit.” [DS 29-30]

 9 Absent a showing that this “affidavit” was filed below, we cannot consider it. See

10 Largo v. Atchison, Topeka & Santa Fe Ry. Co., 2002-NMCA-021, ¶ 33, 131 N.M.

11 621, 41 P.3d 347 (stating that materials not before the court when it granted summary

12 judgment may not be considered for the first time on appeal). Even if we were to

13 consider it, it consists of the same bare denials in the affidavit in the record [RP 443],

14 augmented by arguments about Plaintiff’s standing to sue, and personal jurisdiction.

15 The latter arguments involve legal issues and, if they are legally insufficient, then they

16 do not defeat summary judgment. See Fidelity Nat’l Bank v. Tommy L. Goff, Inc., 92

17 N.M. 106, 108, 583 P.2d 470, 472 (1978). As we discuss subsequently, Plaintiff has

18 standing to sue in New Mexico district court. And, as we have just discussed,

19 personal jurisdiction exists. Accordingly, Defendant’s legal defenses do not defeat



                                               6
 1 summary judgment.

 2        Defendant argues that there is no competent fact witness, and that all Plaintiff

 3 presented was the statements of attorneys, which he contends are not facts. [MIO 6-8]

 4 We disagree. Plaintiff presented the Dietz affidavit and numerous documents showing

 5 the debt and the payments by Defendant on the account. It is not true that the case

 6 consists only of statements by attorneys.

 7        Finally, Defendant argues that we are inappropriately “weighing evidence.”

 8 [MIO 4] We disagree. We are instead concluding that, as a matter of law, nothing in

 9 Defendant’s affidavit created a genuine issue of material fact.

10 C.     Standing

11        Defendant argues that Plaintiff has no standing to sue in a foreign jurisdiction,

12 i.e., New Mexico. [DS 11-13] We see no reason why Plaintiff, as a corporate bank,

13 cannot bring suit in New Mexico against a New Mexico resident. Below, Defendant

14 relied on the National Bank Act of 1863. Current law, however, provides that bank

15 can sue in any court as fully as a natural person. See 12 U.S.C. § 24 (2008). Plaintiff

16 argues that banks may only be sued where they are domiciled, [MIO 18] and therefore

17 “it stands to reason that the bank may only sue in the same venue.” [MIO 10] We

18 disagree. Because the bank can sue in “any court as fully as a natural person,” the

19 bank may sue in New Mexico, where Defendant lives.



                                               7
 1 D.     Plaintiff’s Employment Contract With Attorneys

 2        Defendant argues that summary judgment should not have been granted because

 3 his request for admissions and a request for production of documents has not been

 4 answered. [DS 23] He specifically argues that he is entitled to information “whereby

 5 [attorneys for Plaintiff] can show that a contract between [the attorneys] and [Plaintiff]

 6 actually exists.” [DS 23] In his memorandum, he continues to argue that the contract

 7 of employment between the bank and its attorneys is relevant. [MIO 14-17] We are

 8 not persuaded and hold that the employment contract between Plaintiff and its

 9 attorneys is not relevant to any issue in the case. See Rule 11-402 NMRA (stating that

10 irrelevant evidence is inadmissible).      Additionally, facts about the relationship

11 between Plaintiff and its attorneys are immaterial, and would not defeat summary

12 judgment. Defendant’s questions about the relationship raise no genuine issue of

13 material fact. See Oschwald v. Christie, 95 N.M. 251, 253, 620 P.2d 1276, 1278

14 (1980) (stating that it is not enough that there are factual issues because issues must

15 be material; immaterial facts create no triable issue).

16 E.     Violation of Local Rule 4-304(D)

17        Finally, Defendant argues that Plaintiff failed to comply with LR 4-304(D)

18 NMRA when Plaintiff did not timely respond to Defendant’s motion for summary

19 judgment. [DS 31-32; MIO 21-23] That local rule provides that responses to motions



                                               8
 1 shall be filed within fifteen days or the party will be deemed to have consented to the

 2 motion. Defendant argues, therefore, that he was automatically entitled to have the

 3 court grant him summary judgment. [MIO 21-23] That is not the law. See Lujan v.

 4 City of Albuquerque, 2003-NMCA-104, ¶¶ 10-13, 134 N.M. 207, 75 P.3d 423

 5 (holding that granting summary judgment and dismissing the case based on

 6 nonmoving party’s failure to respond to the summary judgment motion was

 7 improper).

 8        For all of these reasons, we affirm.

 9        IT IS SO ORDERED.



10                                                   ________________________________
11                                                   CELIA FOY CASTILLO, Judge

12 WE CONCUR:




13 ________________________________
14 JAMES J. WECHSLER, Judge




15 ________________________________
16 CYNTHIA A. FRY, Judge




                                                 9